In an action to recover a chattel, the appeal, pursuant to leave granted *702by the Appellate Term, is from an order of said court affirming (1) an order of the Municipal Court of the City of New York, Borough of Brooklyn, First District, dated June 1, 1956 granting respondent’s motion for summary judgment dismissing the complaint, and (2) an order of said Municipal Court dated June 21, 1956 amending its prior order so as to provide that respondent may, upon notice, set the matter of his damages for a hearing. Order of the Appellate Term affirmed, with $10 costs and disbursements. No opinion.
Ughetta, Halli-nan and Kleinfeld, JJ., concur; Nolan, P. J., and Murphy, J., dissent and vote to reverse the order on the ground that triable issues of fact are presented.